'Motion by appellant for leave to appeal as a poor person and for assignment of counsel on appeal from an order of the Family Court, Rockland County, dated March 9, 1967, granted. Milton M. Kase, Esq., having consented to serve, is assigned as counsel to prosecute the appeal. Pursuant to statute (CPLR 1102, subd. [b]), the stenographer of the trial court shall make and certify two typewritten transcripts of the stenographic minutes of the trial and shall deliver one to appellant’s attorney and file the other with the clerk of the trial court. The appeal will be heard on the original papers (including the typewritten minutes) and on the typewritten briefs of the respective parties, who are directed to file eight copies of their respective briefs and to serve one copy on each other (see Rules App. Div. 2d Dept., Part 1, rule I, subd. [11], rule X, eff. March 27, 1967; Family Court Act, §§ 1016, 1018). Beldock, P. J., Rabin, Benjamin, Munder and Holán, JJ., concur.